Exhibit 10.14




PORTER BANCORP, INC.
POLICY STATEMENT


INCENTIVE COMPENSATION BONUS PLAN
FOR SENIOR LEADERSHIP
EFFECTIVE 2011




OBJECTIVE


This Plan is designed to attract and retain excellent employees and to align the
interests of our employees with the interests of our stockholders.  The plan
shall reward and promote performance based upon predetermined and defined
measurable objectives.  It further has been designed to reward above-average
performance and to enhance risk-management procedures of the bank.


NOTE: The goal metrics are attached hereto as Exhibit A. The Banks used for the
Peer metrics are identified in Exhibit B.


SENIOR LEADERSHIP TEAM AND DESIGNATED MANAGEMENT PERSONNEL (OTHER THAN MANAGED
ASSET COMMITTEE MEMBERS)


The Senior Leadership Team and designated management personnel (as designated by
the Board of Directors in the organizational Board meeting) can earn up to 30%
of their salary based upon the bank’s performance.  Each point scored translates
to 1% of salary.


CPP RESTRICTION ON BONUSES


Under the CPP compensation regulations, no payments or accruals of bonuses,
retention awards or incentive compensation are permitted to be paid to the five
most highly compensated employees of Porter Bancorp, during the period of time
in which the U.S. Treasury holds an equity position in Porter Bancorp.  The
Company is permitted, however, to grant employees long-term restricted common
stock in an amount that does not exceed 1/3 the employee’s total annual
compensation. The determination of the five most highly paid employees is done
on an annual basis.  As a result of the restrictions on payments or accruals of
bonuses, retention awards or incentive compensation to the five most highly
compensated employees, effective for the year 2010, the Compensation Committee
determined to grant the five most highly compensated employees additional shares
of restricted stock if the pre-established performance measures described above
are satisfied. The fair market value of the shares granted to each of these
employees will be equal to the amount of the incentive cash bonus they would
have received under the cash incentive bonus.  The shares granted to these
employees will be subject to the terms set forth in the Treasury regulations.


 
 

--------------------------------------------------------------------------------

 


 


Senior Leadership Team and
Designated Management  Personnel*
 
   
Exhibit A
 
     
%
Level 1
%
Level 2
     
Points
Target
Points
Target
             
EPS
   
3
Budget
6
110%xBudget
ROAA
   
3
Peer
6
110%xPeer
ROAE
   
3
Peer
6
110%xPeer
NIM
   
3
Peer
6
110%xPeer
Efficiency
   
3
Peer
6
Peer/110%
             
  Total Possible Incentive
15
 
30
 



*
Under the CPP compensation regulations, no payments or accruals of bonuses,
retention awards or incentive compensation are permitted to be paid to the five
most highly compensated employees of the Company, during the period of time in
which the U.S. Treasury holds an equity position in the Company.  The Company is
permitted, however, to grant employees long-term restricted common stock in an
amount that does not exceed 1/3 the employee’s total annual compensation. The
determination of the five most highly paid employees is done on an annual
basis.  As a result of these restrictions on payments or accruals of bonuses,
retention awards or incentive compensation, the five most highly compensated
employees will be granted additional shares of restricted stock if the
pre-established performance measures described above are satisfied. The fair
market value of the shares granted to each of these employees will be equal to
the amount of the incentive cash bonus they would have received under the cash
incentive bonus described above.  The shares granted to these employees will be
subject to the terms set forth in the Treasury regulations.

 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit B


PBIB Comparable Peer Group


 
●
Bank of Kentucky Financial Corporation

 
●
Community Bank Shares of Indiana, Inc.

 
●
Community Trust Bancorp, Inc.

 
●
Farmers Capital Bank Corporation

 
●
First Financial Service Corporation

 
●
MainSource Financial Group, Inc.

 
●
Republic Bancorp, Inc.

 
●
S.Y. Bancorp, Inc.



 



